Citation Nr: 0518150	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  For the period February 1, 1997, to December 19, 2004, 
entitlement to an initial evaluation in excess of 10 percent 
for history of chronic epididymitis and recurrent 
prostatitis, status post testicular cyst excision of the left 
testes.

2.  For the period December 20, 2004, to the present, 
entitlement to an initial evaluation in excess of 20 percent 
for history of chronic epididymitis and recurrent 
prostatitis, status post testicular cyst excision of the left 
testes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1973 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for history of chronic epididymitis and recurrent 
prostatitis, status post testicular cyst excision of the left 
testes with a noncompensable rating.  The veteran requested a 
compensable rating.  In February 2005, the RO increased the 
veteran's rating to 10 percent effective February 1, 1997, 
and 20 percent effective December 20, 2004.  The veteran 
continues to request a higher rating.

In December 2000 and October 2003, the Board remanded the 
veteran's case to the RO for further development.  The case 
was returned to the Board in May 2005.


FINDINGS OF FACT

1.  For the period February 1, 1997, to March 15, 2001, the 
veteran's history of chronic epididymitis and recurrent 
prostatitis, status post testicular cyst excision of the left 
testes was manifested by frequent urination, left testicular 
pain, nocturia, slow stream, and dysuria.

2.  For the period March 16, 2001, to December 19, 2004, the 
veteran's history of chronic epididymitis and recurrent 
prostatitis, status post testicular cyst excision of the left 
testes was manifested by nocturia one to two times per night, 
urination frequency every hour, and testicular pain.

3.  For the period December 20, 2004, to the present, the 
veteran's history of chronic epididymitis and recurrent 
prostatitis, status post testicular cyst excision of the left 
testes was manifested by nocturia two to three times per 
night, urination frequency every two hours, and testicular 
pain.

CONCLUSIONS OF LAW

1.  For the period February 1, 1997, to March 15, 2001, the 
criteria for an initial evaluation in excess of 10 percent 
for history of chronic epididymitis and recurrent 
prostatitis, status post testicular cyst excision of the left 
testes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2004).

2.  For the period March 16, 2001, to December 19, 2004, the 
criteria for an initial evaluation of 20 percent for history 
of chronic epididymitis and recurrent prostatitis, status 
post testicular cyst excision of the left testes have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7527 (2004).

3.  For the period December 20, 2004, to the present, the 
criteria for an initial evaluation in excess of 20 percent 
for history of chronic epididymitis and recurrent 
prostatitis, status post testicular cyst excision of the left 
testes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Although the Court has not specified 
how the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  

The Board notes that a substantially complete claim was 
received in November 1997, before the enactment of the VCAA.  

An RO letter dated in June 2004 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  In the June 2004 letter, VA notified the 
veteran of his responsibility to submit evidence that showed 
that his condition was worse or had increased in severity.  
This letter informed the veteran of what evidence was 
necessary to substantiate claims for increased ratings.  The 
letter also suggested that he submit any evidence in his 
possession.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claim and 
it indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

Additionally, the May 1999 statement of the case and 
September 1999, November 2001, and February 2005 supplemental 
statements of the case provided guidance regarding the 
evidence necessary to substantiate his claim.  The May 1999 
statement of the case provided the veteran the rating 
criteria for prostate gland injuries as found in 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 and 38 C.F.R. § 4.115a.  The 
November 2001 supplemental statement of the case provided the 
veteran VA's duty to assist requirements as found in 
38 C.F.R. § 3.159.  The December 2000 and October 2003 Board 
remands also provided guidance to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from July 1973 to 
January 1997.

The veteran's service medical records reveal that he was 
treated for chronic epididymitis and prostatitis several 
times in service.  In August 1989, the veteran underwent a 
testicular cyst excision of the left testes.  In November 
1996, the veteran underwent a left inguinal exploration with 
testicular cyst excision.

In November 1997, the veteran submitted a claim, in pertinent 
part, for service connection for a left testicle disability.

In January 1998, the veteran underwent a VA examination, 
wherein he reported having scrotal pain when he slept and 
when his legs compressed the scrotum.  He had scrotal 
tenderness and aching approximately on a daily basis.  At 
times, he had painful sexual intercourse.  He reported his 
prostatitis and epididymitis to be recurrent.  His reported 
symptoms included urinary frequency, dysuria, and urgency.  
He had pain in the lower abdomen and change in bowel habits.  
The diagnoses were status post excision of cyst on the left 
testicle and partial resection of the left testicle, and 
recurrent prostatitis.

In an August 1998 rating decision, the RO granted the veteran 
service connection for history of chronic epididymitis and 
recurrent prostatitis, status post testicular cyst excision 
of the left testes with a noncompensable evaluation.

In April 1999, the veteran underwent a VA examination, 
wherein he reported having recurrent episodes of acute 
prostatitis since 1994 with a frequency of two to three times 
a year.  When he had prostatitis, he had frequent urination, 
nocturia, and slow stream, but between episodes, he voided 
normally and had no sexual problems.  Physical examination 
revealed a smaller left testicle than the right testicle.  
The diagnosis was left testicular atrophy, history of acute 
recurrent prostatitis since 1994, and periodic pain in the 
left testicle.

In December 2000, the Board remanded the veteran's appeal to 
the RO to obtain a new VA examination that addressed the 
specific rating criteria for his disability.

In March 2001, the veteran underwent a VA examination.  He 
reported that he had attacks of poor flow, lower abdominal 
scrotal and perineal discomfort, urinary frequency every 
hour, and nocturia one to two times per night.  These attacks 
occurred about two times per year.  Between these attacks, he 
had somewhat poor stream.  Occasionally, he had testicular 
pain, which he considered moderately severe to severe.  
Physical examination of the testes revealed no masses and no 
thickened epididymis.  The prostate appeared to be grade I 
enlarged, smooth, symmetrical, and felt benign.  The 
diagnosis was acute recurrent prostatitis and orchialgia that 
was moderately severe and sometimes severe.

In October 2003, the Board remanded the veteran's appeal in 
accordance with Stegall v. West, 11 Vet. App. 268 (1998) to 
obtain a VA examination that complied with the requirements 
of the December 2000 Board remand.

In June 2004, the veteran underwent a VA examination without 
prior review of the veteran's case file by the physician.  
The veteran reported having recurrent severe pain in his left 
testicle, a low flow of urine, and having three to four 
episodes of prostatitis yearly.  Physical examination 
revealed the right testicle to be normal in size, shape, and 
position.  The left testicle was atrophied as compared to the 
right and measured 2x2 centimeters.  A rectal examination 
revealed a somewhat boggy and grade 1 enlarged prostate.  The 
diagnosis was history of recurrent prostatitis, history of 
some urinary retention, and history of removal of epididymal 
cyst.

In December 2004, the veteran underwent a VA examination.  
The examiner noted that he reviewed the veteran's case file.  
The veteran reported having pain in the right testicle.  He 
had minimal symptoms of urinary discomfort although he 
continued to have pain.  He had at least four episodes of 
prostatitis every year, which was documented in the case 
file.  He had no evidence of residual urine, two to three 
times nocturia, and urinary frequency every two hours.  
Physical examination revealed a somewhat small left testicle.  
The right testicle was normal.  The veteran reported feeling 
a knot in his right testicle but that it was completely 
extratesticular.  The final diagnosis was status post 
surgical removal of cyst of the left epididymis, history of 
recurrent prostatitis, and testicular pain.  The veteran had 
no hesitancy or slow weak stream.  He had no evidence of 
stricture disease and no evidence of recurrent urinary tract 
infections due to obstruction.  Further, the veteran had no 
continual urinary leakage and did not wear pads.  The 
impression was history of epididymal cyst, history of 
prostatitis, and history of orchialgia or testicular pain.
In a February 2005 rating decision, the RO increased the 
veteran's evaluation to 10 percent for history of chronic 
epididymitis and recurrent prostatitis, status post 
testicular cyst excision of the left testes effective 
February 1, 1997, and increased the evaluation to 20 percent 
effective December 20, 2004.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran is currently rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7527  (2004) for prostate gland injuries, 
infections, hypertrophy, and postoperative residuals.  This 
diagnostic code provides that this disability will be rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.

The rating criteria for voiding dysfunction and urinary tract 
infection are as follows:

Voiding dysfunction:
Rating
Rate particular condition as urine leakage, 
frequency, or obstructed voiding.

Continual Urine Leakage, Post Surgical Urinary 
Diversion, Urinary Incontinence, or Stress 
Incontinence:

Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which 
must be changed less than 2 times per day
20
38 C.F.R. § 4.115a
Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10
38 C.F.R. § 4.115a
Obstructed voiding:
Rating
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0
38 C.F.R. § 4.115a
Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10
38 C.F.R. § 4.115a

For the period February 1, 1997, to December 19, 2004, the 
veteran is rated as 10 percent disabling for his chronic 
epididymitis and prostatitis.  Unfortunately, the January 
1998 and April 1999 VA examinations do not address the 
specific rating criteria for voiding dysfunction and urinary 
tract infection.  For example, the rating criteria for 
urinary frequency assigns a rating for the specific amount of 
daytime and nighttime frequency.  The January 1998 and April 
1999 VA examinations show that the veteran complained of 
nocturia and daytime urinary frequency, but do not specify 
the amount of frequency.  Therefore, the Board cannot 
accurately assess the severity of the veteran's disability 
using these examinations.  However, according to the March 
2001 examination, the veteran reported a frequency of 
urination of every hour and nocturia one to two times per 
night.  38 C.F.R. § 4.115a allows a 20 percent rating for 
daytime voiding between one and two hours.  Therefore, the 
veteran's symptoms of daytime voiding every hour meet the 
criteria for a 20 percent rating effective the date of the VA 
examination, March 16, 2001.  A rating in excess of 20 
percent for the period March 16, 2001, to December 19, 2004, 
is not warranted because the veteran does not have daytime 
voiding intervals of less than one hour or nocturia five or 
more times per night.  In addition, he is not shown to have 
recurrent symptomatic infection requiring drainage or 
frequent hospitalization or requiring continuous intensive 
management.  Further, there is no evidence that he is 
required to wear absorbent materials, which must be changed 
two to four times per day.  A rating using the rating 
criteria for renal dysfunction is not applicable here, as the 
veteran is not found to have poor renal function.  As such, 
for the period February 1, 1997, to March 15, 2001, a rating 
in excess of 10 percent cannot be assessed using the 
available medical evidence.  For the period March 16, 2001, 
to December 19, 2004, a rating of 20 percent is warranted for 
the veteran's epididymitis and prostatitis.

For the period December 20, 2004, to the present, the veteran 
is rated as 20 percent disabling for epididymitis and 
prostatitis.  The Board finds that an evaluation in excess of 
20 percent for this time period is not warranted.  According 
to the veteran's December 2004 VA examination, he reported a 
urinary frequency every two hours.  In addition, he reported 
nocturia of two to three times per night.  These symptoms 
meet the criteria for a 20 percent rating because the veteran 
has a daytime voiding interval of two hours and has nocturia 
three times per night.  An evaluation in excess of 20 percent 
is not warranted because the veteran does not have a daytime 
voiding interval of less than one hour or nocturia of five or 
more times per night.  In addition, he does not have 
recurrent symptomatic infection requiring drainage or 
frequent hospitalization or requiring continuous intensive 
management.  Further, the December 2004 VA physician noted 
that the veteran did not wear pads; therefore, he is not 
applicable for a rating using the criteria for voiding 
dysfunction.  He is also not applicable for a rating using 
the criteria for renal dysfunction, as he is not shown to 
have poor renal function.

In conclusion, for the period February 1, 1997, to March 15, 
2001, the Board finds that the 10 percent evaluation, as 
given by the RO for the veteran's epididymitis and 
prostatitis, is correct.  For the period March 16, 2001, to 
December 19, 2004, a 20 percent evaluation is warranted, and 
for the period December 20, 2004, to the present, the 20 
percent evaluation is correct.



ORDER

1.  For the period February 1, 1997, to March 15, 2001, 
entitlement to an evaluation in excess of 10 percent for 
history of chronic epididymitis and recurrent prostatitis, 
status post testicular cyst excision of the left testes is 
denied.

2.  For the period March 16, 2001, to December 19, 2004, 
entitlement to an evaluation of 20 percent, and no more, for 
history of chronic epididymitis and recurrent prostatitis, 
status post testicular cyst excision of the left testes is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

3.  For the period December 20, 2004, to the present, 
entitlement to an evaluation in excess of 20 percent for 
history of chronic epididymitis and recurrent prostatitis, 
status post testicular cyst excision of the left testes is 
denied.



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


